Order entered October 21, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00512-CR

                              NIJEL JOHNSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-14038-M

                                        ORDER
      Before the Court is appellant’s October 17, 2019 motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

November 18, 2019.




                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE